          Case 3:20-cv-02731-VC Document 946 Filed 01/04/21 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov
        neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                    SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,            )   Case No. 3:20-cv-02731 VC
                                                )
        Plaintiffs,                             )   STIPULATION AND [PROPOSED] ORDER RE
                                                )   PRELIMINARY INJUNCTION REPORTING
   v.                                           )   DAY
                                                )
DAVID JENNINGS, et al.,                         )
                                                )
        Defendant.                              )
                                                )



                                               STIPULATION
        WHEREAS, in the Court’s order granting Plaintiffs’ Motion for Preliminary Injunction, the

Court ordered Defendants to file a weekly report every Monday by 5:00 p.m. (ECF 867 at 26);

        WHEREAS, the parties have conferred and agree that Defendants may file their reports on

Fridays by 5:00 p.m.;

        IT IS HEREBY STIPULATED, by the parties to the action, through their counsel of record, that:




STIP AND [PROPOSED] ORDER RE PI REPORTING DAY
Case No. 20-cv-02731 VC
Case 3:20-cv-02731-VC Document 946 Filed 01/04/21 Page 2 of 2
